DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/22/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 3, 4, 8, 10, and 14
Withdrawn claims: None
Previously cancelled claims: 2, 5-7, 9, and 11-13
Newly cancelled claims: 3 and 10
Amended claims: 1 and 8
New claims: None
Claims currently under consideration: 1, 4, 8, and 14
Currently rejected claims: 1, 4, 8, and 14
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bertocchi (U.S. 5,283,078, hereinafter “Bertocchi I”) in view of Bertocchi (U.S. 4,643,085, IT 1199392, hereinafter, “Bertocchi II”), Pepin et al. (FR 2,147,449), Moroni (U.S. 2,360,964) and McFarland (U.S. 6,149,083).
Regarding claim 1, Bertocchi I discloses a process for the extraction at room temperature (C2, L3-L9) of juice from a food product comprising the steps of: providing the food product having a predetermined consistency (C2, L56, L64); providing a machine having a softening section having a first stator and a first rotor having blades, the first rotor having a first axis and being arranged to rotate at a first speed driven by a first rotor drive means consisting of a first shaft on which the first rotor is mounted (C2, L47-C3, L2), where the softening section produces 
Bertocchi I does not disclose:
providing an input parameter related to the consistency of the food product;
the softening section having a first motor operating the first shaft; 
the machine having an extracting section arranged downstream from the softening section and having a second stator and a second rotor, the second rotor having a second axis and arranged to rotate at a second speed driven by a second rotor drive means comprising a second shaft on which the second rotor is mounted and a second motor operating the second shaft, the two speeds being independent from each other;
wherein the outlet of the softening section and the inlet of the extraction section are connected by a connection duct;
wherein the connection duct consists of a first connection portion and second connection portion provided with flange portions screwed by bolts, and wherein a resilient member is provided between the flange portions;
wherein an end portion of the connection duct close to the extraction section is conical frustum-shaped and is arranged to generate an axial component of the softened product entering 
the machine comprising a speed-adjusting means operatively connected to the first and second rotor-driving means, where the speed-adjusting means comprises a processor;
entering an input parameter related to the consistency of the food product into the processor;
using the processor to compute a ratio between the first speed and the second speed on the basis of the input parameter;
actuating the first and second rotor-driving means by the speed-adjusting means according to the ratio causing a rotation of the first shaft independent from the rotation of the second shaft;
the discharge of the softened product as being in a tangential direction;
feeding by the inclined connection duct the softened product downwards from the softening section to the inlet of the extraction section; the feeding of the softened product being carried out axially to the extraction section; 
extracting juice or puree from the softened food product by the second rotor rotating at the second speed in the extraction section and separating extracted juice or puree from waste material; or
the speed of rotation of the first rotor as being between about 769-5714 rpm.
However, Bertocchi II discloses a machine having an extracting section having a second stator (C6, L30-L31, “cage…which carries the perforated metal strainer”) and a second rotor (C5, L29) having a second axis (C2, L33) and arranged to rotate at a second speed driven by a second rotor drive means consisting of a second shaft (C5, L37-L40) and a second motor 
It would have been obvious to one having ordinary skill in the art to combine the softening section disclosed in Bertocchi I with the extracting section and speed-adjusting means operatively connected to rotor-driving means disclosed in Bertocchi II for practicing a method of extracting juice or puree from produce. First, Bertocchi II discloses rotor drive means as comprising a motor operating a drive shaft (C5, L10-11; L37-L40) on which a rotor is mounted (C5, L29). Bertocchi I discloses a comparable machine in Figure 6, which is described as “a screw feeder and a strainer of known type.” Based on the disclosure of Bertocchi II, a skilled practitioner would interpret the machine in Bertocchi I as comprising a first motor for operating the first shaft, which is thus considered obvious. Next, Bertocchi I indicates the extracting section in the form of a strainer according to Bertocchi II is to be used in conjunction with the softening section disclosed in Bertocchi I, where the extraction section would be arranged downstream from the softening section (Bertocchi I, C3, L31-L36, L48-51), which a skilled practitioner would thus incorporate. Such combination would necessarily include incorporating the speed-adjusting means operatively connected to rotor-driving means disclosed in Bertocchi II, since the speed-adjustment mechanism was an integral component of the invention disclosed in Bertocchi II (C3, L64-L65). While Bertocchi I indicates “[t]he device can function as an autonomous unit or it can be mounted as an inlet feeder on the same shaft as a strainer from 
Further, Pepin et al. discloses an apparatus for extracting juice from fruit (P1, L1-L10), wherein “[a]ll the described operations can be operated by remote control and directed by an operator, or to be automated following determined parameters by advance, according to the production zones, of the climatic conditions or the type of the fruits to treat, and following the juices which one wishes to obtain" (P5, L31-L35). As such, Pepin et al. effectively discloses the speed-adjusting means comprises a processor for receiving an input parameter related to the consistency of the product (i.e. “the type of fruits to treat”) and the step of entering the input parameter into the processor (i.e., “operations can be operated by remote control,” which would inherently require a processor); using the processor to compute a ratio between the first and second speed on the basis of the input parameter and to the consistency of the food pulps (i.e., “determined parameters by advance, according to the production zones, of the climatic conditions or the type of the fruits,” where predetermined parameters would include a ratio between the first and second speeds); and actuating the rotor-driving means with the speed-adjusting means according to the ratio (i.e., “[a]ll the described operations can be operated by remote control and directed by an operator”) (P5, L31-L35).
It would have been obvious to one having ordinary skill in the art to combine the softening and extracting sections of Bertocchi I and Bertocchi II, respectively, with the actuation mechanism and pre-determined input parameters as disclosed in Pepin et al. Pepin et al. discloses 
As for the connection duct, the inlet pipe of Bertocchi II (C5, L12-L13, #6 in Figs. 2 and 15) suggests to a skilled practitioner that the softening section and the extraction section should be connected to each other by a duct so as to prevent unintended contamination or product loss during transfer between the two sections by creating a closed system. Pepin et al. further effectively discloses a closed connection duct between two sections (Fig. 2, at the outlet between compartment 38 and compartment 41). The connection of the two sections with a connection duct would thus be obvious.
Also, the vertical orientation of the inlet pipe of Bertocchi II (C5, L12-L13, #6 in Figs. 2 and 15) would suggest to a skilled practitioner that the softening section of Bertocchi I should be oriented in a higher position than the extraction section of Bertocchi II, such that the output of the softening section may be gravity-fed into the inlet pipe of the extraction section thus reducing the need for an additional transfer step or mechanism between the two sections. Since arranging the softening section above the extraction section and connecting the two sections to each other via a connection duct are both considered obvious, the additionally claimed process step of feeding via the connection duct the softened product downwards from the softening section to the inlet of the extraction section is considered obvious, since processing fruit material according to such an orientation would inherently include downward flow of the product stream from one section to the other via the connection duct.
As for the orientation of the connection duct, Moroni discloses a machine for separating juice from fruit (C1, L1-L5), wherein a connection duct connects first and second processing sections (C3, L32-L39; Fig. 1, #29). Moroni discloses the end portion of the connection duct as having a conical frustum-shaped surface (Fig. 1, #29).
It would have been obvious for one having ordinary skill in the art to utilize a connection duct having features of that of Moroni when combining the machines of Bertocchi I and Bertocchi II. First, Bertocchi I discloses only generally that the output from the softening section may be subjected to the separation step as disclosed in Bertocchi II (C3, L31-L36). A skilled practitioner would thus be motivated to consult Moroni for additional instruction regarding a connection duct between two such apparatuses. Since Moroni discloses the connection duct as having a conical frustum-shaped surface (Fig. 1, #29), a skilled practitioner would find the connection of the two machines of Bertocchi I and Bertocchi II with a connection duct with an 
As for the attachment of the connection duct to the two sections, McFarland discloses a similar apparatus for separating fruit components (Abstract; C1, L7-13) comprising a gear box that consists of a first connection portion and a second connection portion provided with flange portions screwed by bolts (Figs. 1 and 3, 24; C4, L54-L58).
It would have been obvious to a skilled practitioner to attach a connection duct with flanges at the ends that are screwed by bolts. Since Moroni provides limited instruction regarding the nature in which the chute is connected to the first and second processing sections, a skilled practitioner would be motivated to consult McFarland for additional instruction regarding a suitable connection. Even though McFarland discloses the component as being a gear box rather than a duct (C4, L54-L58), a skilled practitioner would readily recognize that such a flange-type connection would be well suited for a connection duct in the form of a pipe, in addition to that 
As for the orientation of the output of the softening section, a skilled practitioner would recognize that the feeding of softened material through the connection duct would be driven primarily by gravity plus the force of additional softened material being subsequently expelled from the softening section. Any orientation of the softening section outlet relative to the first axis is considered to be obvious so long as expulsion of the material is facilitated to proceed to the extraction section, whether such orientation is perpendicular to the first axis (e.g., straight down), parallel to the first axis (e.g., out the end of the machine), or tangential to the first axis (e.g., angled from a straight-down orientation). As such, the claimed tangential discharge of the softened product from the softening section outlet is considered to be obvious.
As for orientation of the two sections, again, a skilled practitioner would recognize that the feeding of softened material through the connection duct would be driven primarily by gravity plus the force of additional softened material being subsequently expelled from the softening section. Any orientation of the softening section relative to the extraction section is considered to be obvious so long as expulsion of the material to proceed to the extraction section is facilitated, As such, arranging the softening section laterally relative to the extraction section (at least to some degree from a directly vertical orientation) is considered obvious to a skilled practitioner. Incorporation of an inclined connection duct at a predetermined angle with respect to the vertical direction would be likewise be obvious, in addition to being obvious in light of the disclosure of Moroni (Fig. 1, #29).
As for the speed of rotation, Bertocchi I suggests that the speed of rotation of the first rotor must be adequate to propel the material through the machine (claim 4; C3, L26-L33), as well as to adequately diminish the consistency of the material in order to increase the tendency of the skin to peel and separate (C2, L3-L7). A skilled practitioner would also recognize that combining the machines of Bertocchi I and Bertocchi II would likewise require adequate force to propel the material through the connection duct, considered in the context of the effect of gravity on the propulsion as determined by the orientation of the two sections relative to each other. As such, the speed of rotation of the first rotor is considered a result-effective variable subject to optimization that would be obvious. MPEP 2144.05 II. Since any speed of the first rotor is considered to be obvious so long as it results in an expected processing and propulsion of the material, the claimed speed of between about 769-5714 rpm is considered obvious.
As for claim 4, since the shaft speeds are disclosed as being variable in Pepin et al. (P2, L16-L17) and a practitioner would recognize such variability as being an adjustable parameter in order to accommodate the production of different types of juices from different types of fruits, adjusting the frequencies of the rotors of a machine that comprises a combination of those disclosed in Bertocchi I and Bertocchi II according to the predetermined input parameter, the corresponding ratio of first and second speeds, and the consistency of the food pulps is considered obvious to a skilled practitioner.
Regarding claim 8, Bertocchi I discloses a machine for extracting at room temperature (C2, L3-L9) juice from a food product having a predetermined consistency (C2, L56, L64), the machine comprising a softening section having a first stator and a first rotor having blades, the first rotor having a first axis drive means arranged to cause a first rotor to rotate at a first speed, the first rotor drive means consisting of a first shaft on which the first rotor is mounted (C2, L47-
Bertocchi I does not disclose the exiting of the softened product as being through an outlet along a tangential direction; the first rotor drive means having a first motor operating the first shaft; an extracting section arranged downstream from the softening section that is provided with an inlet for the product to treat and having a second stator and a second rotor, the second rotor having a second axis and a drive means arranged to cause a second rotor to rotate at a second speed to force the product against the stator for separation into a main product of puree/juice to be discharged through the stator holes and through a first outlet and a waste product that is discharged through a second outlet; a speed-adjusting means operatively connected to the first and second rotor drive means, the speed-adjusting means being provided with a processor arranged to compute a ratio between the first and second speed, responsive to an input parameter entered in the processor, and related to the consistency of the food product; the speed adjusting means is arranged to operate the first and second rotor drive means according to the ratio; wherein the outlet of the softening section and the inlet of the extraction section are connected by a connection duct, wherein the connection duct consists of a first connection portion and second connection portion provided with flange portions screwed by bolts, and wherein a resilient member is provided between the flange portions, wherein the duct is provided with an end portion near the extraction section that is conical frustum-shaped and provided with an inclined internal surface that is arranged to generate an axial component of the product entering the extraction section in order to assist the feeding of the product, including for solid or 
As for the orientation of the output of the softening section, a skilled practitioner would recognize that the feeding of softened material through the connection duct would be driven primarily by gravity plus the force of additional softened material being subsequently expelled from the softening section. Any orientation of the softening section outlet relative to the first axis is considered to be obvious so long as expulsion of the material is facilitated to proceed to the extraction section, whether such orientation is perpendicular to the first axis (e.g., straight down), parallel to the first axis (e.g., out the end of the machine), or tangential to the first axis (e.g., angled from a straight-down orientation). As such, the claimed tangential discharge of the softened product from the softening section outlet is considered to be obvious.
Further, Bertocchi II discloses a machine for extracting juice from food pulp comprising an extracting section provided with an inlet for the product to treat (C5, L12-L13) having a second stator (C6, L30-L31, “cage…which carries the perforated metal strainer”) and a second rotor (C5, L29) having a second axis (C2, L33) and driving means (C5, L10-L11) that causes a second rotor to rotate at a second speed (C5, L29; C3, L64-L65) to force the softened product against the stator for separation into puree/juice that is expelled from a first outlet and waste that is expelled through a second outlet (C5, L12-L16), the second rotor drive means consisting of a second shaft on which the second rotor is mounted (C5, L37-L40) and a second motor operating the second shaft (C5, L10-L11). Bertocchi II also discloses the machine as having a vertically-oriented inlet pipe (C5, L12-L13, #6 in Figs. 2 and 15). Bertocchi II further discloses speed-adjusting means operatively connected to the rotor-driving means (C5, L27-L28; C3, L64-L65). Bertocchi II also discloses extracting juice or puree from softened food pulps by the second rotor 
It would have been obvious to one having ordinary skill in the art to combine the softening section disclosed in Bertocchi I with the extracting section and speed-adjusting means operatively connected to the rotor-driving means disclosed in Bertocchi II. First, Bertocchi II discloses rotor drive means as comprising a motor operating a drive shaft (C5, L10-11; L37-L40) on which a rotor is mounted (C5, L29). Bertocchi I discloses a comparable machine in Figure 6, which is described as “a screw feeder and a strainer of known type.” Based on the disclosure of Bertocchi II, a skilled practitioner would interpret the machine in Bertocchi I as comprising a first motor for operating the first shaft, which is thus considered obvious. Next, Bertocchi I indicates the extracting section in the form of a strainer according to Bertocchi II is to be used in conjunction with the softening section disclosed in Bertocchi I, where the extraction section would be arranged downstream from the softening section (Bertocchi I, C3, L34-L36, L48-51), which a skilled practitioner would thus incorporate. Such combination would necessarily include incorporating the speed-adjusting means operatively connected to rotor-driving means disclosed in Bertocchi II, since the speed adjustment mechanism was an integral component of the invention disclosed in Bertocchi II (C3, L64-L65). While Bertocchi I indicates “[t]he device can function as an autonomous unit or it can be mounted as an inlet feeder on the same shaft as a strainer from which it receives motorization and of which it becomes an integral part,” (C3, L48-L51) such integration is not imperative. A skilled practitioner would recognize the option of combining the device from Bertocchi I as an autonomous unit with that of Bertocchi II as a second autonomous unit, where both units would have independent rotor control capable of operating at a first speed and a second speed that are independent of each other.
Further, Pepin et al. discloses speed-adjusting means operatively connected to the first and second rotor drive means, the speed-adjusting means comprising a processor to compute a ratio between the first and second speed, responsive to an input parameter entered in the processor (i.e., “operations can be operated by remote control,” which would inherently require a processor; “or to be automated,” where automation indicates the processor calculates the ratio between the first and second speeds) relative to the consistency of the food pulps (i.e. “the type of fruits to treat”), and the speed adjusting means being arranged to operate the first and second rotor drive means according to the ratio (P5, L31-L35; P3, L32-L35, “The various screws that equipment comprises have each one a step which corresponds [to an operation] to carry out. These screws are [on] tees on shafts 3 and 4 coaxial with the enclosure and pulled by motors 5 and 6….”).
It would have been obvious to one having ordinary skill in the art to combine the softening and extracting sections and motors of Bertocchi I and Bertocchi II, respectively, with the speed-adjusting device and input parameters as disclosed in Pepin et al. Pepin et al. discloses a process similar to the combination of machines as disclosed in Bertocchi I and Bertocchi II, where the rotor-stator assemblies are replaced with screw extruders (Pepin et al., P3, L24-L35). However, the functionality of extracting juice from fruit is a common aim between both processes (Bertocchi I, Abstract; Pepin et al., P1, L1-L3). Automation as disclosed in Pepin et al. (P5, L31-L35) that would require a processer would improve the efficiency of the combined process disclosed in Bertocchi I and Bertocchi II, such efficiency being a goal of Bertocchi II, which notes one of the advantages of the disclosed invention is maximization of juice extracted from a given fruit (Bertocchi II, C3, L62-L64). A skilled practitioner would thus incorporate a speed-adjusting means according to a predetermined ratio for the first and second speeds based 
As for the connection duct, the inlet pipe of Bertocchi II (C5, L12-L13, #6 in Figs. 2 and 15) suggests to a skilled practitioner that the softening section and the extraction section should be connected by a duct so as to prevent unintended contamination or product loss during transfer between the two sections by creating a closed system. Pepin et al. further effectively discloses a closed connection duct between two sections (Fig. 2, at the outlet between compartment 38 and compartment 41). The connection of the two sections with a connection duct would thus be obvious.
As for the orientation of the connection duct, Moroni discloses a machine for separating juice from fruit (C1, L1-L5), wherein a connection duct with an inclined surface connects first and second processing sections (C3, L32-L39; Fig. 1, #29). Moroni discloses the end portion of the connection duct as having a conical frustum-shaped surface (Fig. 1, #29).
It would have been obvious for one having ordinary skill in the art to utilize a connection duct having features of that of Moroni when combining the machines of Bertocchi I and Bertocchi II. First, Bertocchi I discloses only generally that the output from the softening section may be subjected to the separation step as disclosed in Bertocchi I (C3, L31-L36). A skilled practitioner would thus be motivated to consult Moroni for additional instruction regarding a connection duct between two such apparatuses. Since Moroni discloses the connection duct as having a conical frustum-shaped surface with an inclined internal surface (Fig. 1, #29), a skilled practitioner would find the connection of the two machines of Bertocchi I and Bertocchi II with a connection duct with an end portion close to the discharge end having a conical frustum-shape provided with an inclined internal surface at the input of the extraction section in order to assist 
As for the attachment of the connection duct to the two sections, McFarland discloses a similar apparatus for separating fruit components (Abstract; C1, L7-13) comprising a gear box that consists of a first connection portion and a second connection portion provided with flange portions screwed by bolts (Figs. 1 and 3, 24; C4, L54-L58).
It would have been obvious to a skilled practitioner to attach a connection duct with flanges at the ends that are screwed by bolts. Since Moroni provides limited instruction regarding the nature in which the chute is connected to the first and second processing sections, a skilled practitioner would be motivated to consult McFarland for additional instruction regarding a suitable connection. Even though McFarland discloses the component as being a gear box rather than a duct (C4, L54-L58), a skilled practitioner would readily recognize that such a flange-type connection would be well suited for a connection duct in the form of a pipe, in addition to that type of connection between to pipe openings simply being extremely well known in the art. As 
As for the orientation of the two sections, again, a skilled practitioner would recognize that the feeding of softened material through the connection duct would be driven primarily by gravity plus the force of additional softened material being subsequently expelled from the softening section. Any orientation of the softening section relative to the extraction section is considered to be obvious so long as expulsion of the material to proceed to the extraction section is facilitated, As such, arranging the softening section laterally relative to the extraction section (at least to some degree from a directly vertical orientation) is considered obvious to a skilled practitioner. Incorporation of an inclined connection duct at a predetermined angle with respect to the vertical direction would be likewise be obvious, in addition to being obvious in light of the disclosure of Moroni (Fig. 1, #29).
As for the speed of rotation, Bertocchi I suggests that the speed of rotation of the first rotor must be adequate to propel the material through the machine (claim 4; C3, L26-L33), as well as to adequately diminish the consistency of the material in order to increase the tendency of the skin to peel and separate (C2, L3-L7). A skilled practitioner would also recognize that combining the machines of Bertocchi I and Bertocchi II would likewise require adequate force to propel the material through the connection duct, considered in the context of the effect of gravity on the propulsion as determined by the orientation of the two sections relative to each other. As such, the speed of rotation of the first rotor is considered a result-effective variable subject to optimization that would be obvious. MPEP 2144.05 II. Since any speed of the first rotor speed is considered to be obvious so long as it results in an expected processing and propulsion of the material, the claimed speed of between about 769-5714 rpm is considered obvious.
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bertocchi (U.S. 5,283,078, hereinafter “Bertocchi I”) in view of Bertocchi (U.S. 4,643,085, hereinafter “Bertocchi II”), Pepin et al. (FR 2,147,449), Moroni (U.S. 2,360,964) and McFarland (U.S. 6,149,083) as applied to claim 8 above, and further in view of Johnston (U.S. 6,550,376 B1).
Regarding claim 14, Bertocchi I, Bertocchi II, Pepin et al., Moroni and McFarland disclose a machine according to claim 8, as described previously.
The cited prior art does not disclose the speed-adjusting means as comprising mechanical gearboxes.
However, Johnston discloses use of a mechanical gearbox (C2, L50-L53).
It would have been obvious to one having ordinary skill in the art to combine the mechanical gearbox disclosed in Johnston with the machine disclosed in Bertocchi I, Bertocchi II, Pepin et al. and Moroni. Johnston is drawn to a similar machine as that disclosed in Bertocchi I, Bertocchi II, Pepin et al. and Moroni, which is also used for extracting juice from food pulp (C1, L7-L12). Mechanical gearboxes are also well known in the art for adjusting output from a motor to a desired speed. A skilled practitioner would incorporate a mechanical gearbox for adjusting the speed of the machine disclosed in Bertocchi I, Bertocchi II, Pepin et al. and Moroni.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 3, 4, 8 and 10 over Bertocchi I, Bertocchi II, Pepin et al., Moroni, and McFarland; and claim 14 over Bertocchi I, Bertocchi II, Pepin et al., Moroni, McFarland, and Johnston: 
Applicant first argued that neither Bertocchi I nor Bertocchi II disclose the claim limitation requiring the end portion of the connection duct to have a conical frustum-shape and inclined surface (Applicant’s Remarks, p. 9, ¶2). Applicant asserted that transfer of product from the softening section to the extraction section through a duct without the use of a pump is difficult due to a high consistency of the food product exiting the softening section (Applicant’s Remarks, p. 9, ¶¶3-5). Applicant asserted that the claimed invention avoids the use of a pump between sections, which could allegedly damage organoleptic properties of the material (Applicant’s Remarks, p. 9, ¶5). Applicant alleged that Bertocchi I discloses a solution in the form of axially feeding softened food product via a screw feeder from the softening section to the extraction section but that such a solution would not work for products with a high or low consistency due to the same screw feeder being used for both sections (Applicant’s Remarks, p. 10, ¶¶1-2). Applicant asserted that the vertical feed pipe of Bertocchi II would not be able to generate an axial component as required by the claims (Applicant’s Remarks, p. 10, ¶3 – p. 11, ¶2).
However, the claim rejections additionally rely on Pepin et al., Moroni and McFarland, where Pepin et al. is cited as suggesting a connection duct between processing sections (Fig. 2) and Moroni is cited for disclosing a connection duct having shape features that render the claimed shape obvious. Applicant’s argument that Bertocchi I and Bertocchi II do not disclose the claimed shape of the connection duct does not consider the additional disclosure of Moroni that is actually relied on for such a feature and is consequently unpersuasive.
As for the omission of a pump, the present claims do not require the omission of a pump to move material between the two sections or the preservation of organoleptic properties, which renders Applicant’s argument unpersuasive. Further, Bertocchi I plainly states that passing 
Applicant’s assertion that Bertocchi I discloses a “solution” of axially feeding softened food product ignores the disclosure in the reference that the feeding may occur via the force of gravity (C3, L21-L23), which would not rely on the two machines being on the same shaft.
The axial component of the present claims was deemed obvious based on the combination of references, not just the disclosure of Bertocchi II. That the drawing of Bertocchi II shows a vertical feed pipe would not preclude different orientations for the feed pipe, especially where Bertocchi I indicates that the feeding may occur at essentially a horizontal orientation (C3, L24-L25). A skilled practitioner would easily recognize that the orientation of the feed pipe would need to be modified in order to accommodate varying input angles. Such modification does not constitute a non-obvious patentable distinction of the prior-art apparatus.
Applicant then argued that Bertocchi II does not suggest the softening section (Applicant’s Remarks, p. 11, ¶3).
Bertocchi I explicitly states that its softening section may be used together with the extraction section of Bertocchi I (C3, L31-L36), which undermines Applicant’s argument.
Applicant further argued that Bertocchi II discloses the use of a pump at the extraction section, suggesting the reference did not consider the avoiding the use of a pump in order to maintain organoleptic properties (Applicant’s Remarks, p. 11, ¶4). Applicant asserted that a 
As discussed previously, the present claims do not require the omission of a pump or the preservation of organoleptic properties, which renders Applicant’s argument unpersuasive. Further, Bertocchi I plainly states that passing material between the two sections may “occur by force of gravity” (C3, L21-L23), which would not be read as implicitly necessitating a pump. A skilled practitioner would also easily recognize that orientations between the two machines at less than vertical could also benefit from gravity in terms of feeding the material from the softening section to the extraction section. Applicant’s assertion that a pump would be required to transport the material contradicts the disclosure of Bertocchi I. Further still, Applicant has provided no evidence as to why mere use of a pump would cause unacceptable degradation of organoleptic properties while the action of the softening and extraction sections would not. Applicant’s argument is unpersuasive.
Applicant then alleged that none of the other cited references discloses a connection duct with the claimed shape features (Applicant’s Remarks, p. 12, ¶2).
The claim rejections plainly detail that shape features of the claimed connection duct were deemed obvious based on the disclosures of Pepin et al. and Moroni, thus contradicting Applicant’s assertion.
Applicant also alleged that Johnston does not cure the alleged deficiencies of the previously-cited references (Applicant’s Remarks, p. 12, ¶5).
No such deficiency in the previously-cited combination of art exists, and Johnston is adequate for all that is relied on in the present claim rejections.
The rejections of claims 1 and 8 have been maintained herein.
The rejections of claims 4 and 14, which depend from claims 1 and 8, variously, and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1, 4, 8, and 14 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793